THE COURTS
     Title 204—JUDICIAL SYSTEM GENERAL PROVISIONS
            PART V. PROFESSIONAL ETHICS AND CONDUCT

                               [ 204 PA. CODE CH. 81 ]

           Subchapter A. RULES OF PROFESSIONAL CONDUCT

Rule 1.15. Safekeeping Property.
***
(v) Unclaimed or Unidentifiable IOLTA Funds

(1) When a lawyer or law firm cannot, using reasonable efforts for a minimum of two (2)
years, identify or locate the owner of funds in either its Pennsylvania IOLTA account or the
Pennsylvania IOLTA account of a deceased lawyer whose estate is represented by the lawyer
or law firm, it shall pay the funds to the Pennsylvania IOLTA Board. At the time such funds
are remitted, the lawyer or law firm shall submit to the IOLTA Board the name and last
known address of each person appearing from the lawyer’s or law firm’s records to be
entitled to the funds, and the amount of unclaimed funds to which each owner is entitled, if
known; the amount of any unidentifiable funds; and a description of the efforts undertaken
to identify and locate the owner(s).

(2) If, after making a payment of unclaimed or unidentifiable funds to the Pennsylvania
IOLTA Board, the lawyer or law firm identifies and locates the owner of funds paid, the
IOLTA Board shall refund the sum to the lawyer or law firm. The lawyer or law firm shall
submit to the IOLTA Board a verification attesting that the funds have been returned to the
owner. The IOLTA Board shall review claims submitted by purported owners of funds when
the lawyer or law firm that originally remitted the funds to the IOLTA Board is no longer
available. The IOLTA Board shall maintain a sufficient reserve to pay all claims for such
funds.

(3) Should the Pennsylvania Lawyers Fund for Client Security pay an award to a former
client of a lawyer, law firm, or deceased lawyer who has remitted funds under this Rule to
the IOLTA Board, the Pennsylvania Lawyers Fund for Client Security may pursue a
reimbursement of such award from unclaimed funds remitted by the lawyer, law firm, or
deceased lawyer to the IOLTA Board in which the former client held an ownership interest.
In no event would a reimbursement to the Pennsylvania Lawyers Fund for Client Security
exceed the amount of funds remitted to the IOLTA Board by the subject lawyer, law firm,
or deceased lawyer.
(4) A lawyer shall not be liable in damages or held to have breached any fiduciary duty or
responsibility as a result of his or her good faith adherence to the unclaimed or unidentifiable
IOLTA fund requirements in this subsection.

Comment
***
(12) For purposes of subsection (v), unidentifiable funds refers to funds accumulated in an
IOLTA account that cannot be reasonably documented as belonging to a client, former
client, third party, or the lawyer or law firm. Unclaimed funds refers to funds for which a
client, former client, or third party appear to have an interest, but have not responded to the
lawyer or law firm’s reasonable efforts to encourage the client, former client, or third party
to claim their rightful funds. A lawyer or law firm’s reasonable efforts to identify the owner
of funds include a review of transaction records, client ledgers, case files, and any other
relevant fee records. Reasonable efforts to locate the owner of funds include periodic
correspondence of the type contemplated by the lawyer or law firm’s relationship with the
client, former client, or third party. Should such correspondence prove unsuccessful, a
lawyer or law firm’s reasonable efforts include efforts similar to those that would be
undertaken when attempting to locate a person for service of process, such as examinations
of local telephone directories, courthouse records, voter registration records, local tax
records, motor vehicle records, or the use of consolidated online search services that access
such records.       Lawyers must maintain records of the disposition of unclaimed or
unidentifiable funds and make such records available for production to the Pennsylvania
Lawyers Fund for Client Security or the Office of Disciplinary Counsel in accordance with
Pa. R.P.C. 1.15(c). The IOLTA Board shall make a standardized form with instructions
available on the IOLTA Board’s website or by request for use by lawyers submitting
unclaimed or unidentifiable funds to the IOLTA Board. Conservators appointed pursuant
to Pa.R.D.E. 321 should follow the procedure in Pa.R.D.E. 324(c)(1) for distributing
unclaimed and unidentifiable funds.




                                               2